Citation Nr: 0906754	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an initial compensable rating for 
residuals of right fifth toe arthroplasty.

4.  Entitlement to an initial compensable rating for 
residuals of left fifth toe arthroplasty.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from March 1971 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April, June, and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the right and left 
fifth toe athroplasty rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
ratings, the Board has characterized those issues as set 
forth on the title page.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.  With regards to his claim of service 
connection for a neurological disability, the Veteran's 
service treatment records (STRs) show that a neck tremor was 
noted on his entrance examination in March 1971.  A neurology 
clinic record also dated in March 1971 shows that the Veteran 
reported that his head shook when he was nervous.  No 
neurological abnormalities were found.  A psychiatric clinic 
record dated in March 1971 indicates that no psychiatric 
disease was found.  A record dated in September 1982 reveals 
that the Veteran reported that he first noticed the head and 
neck tremor while he was in college, prior to joining the 
military.  He reported that the tremor was worse with stress 
and anxiety.  The Veteran also reported that prior to 
service, he saw a neurologist and that x-rays and an EEG were 
within normal limits.  The Veteran was diagnosed with benign 
essential tremor, and it was noted that there was no evidence 
of a neurological disease.  Subsequent STRs continued to show 
the presence of a neck tremor, including an examination dated 
in September 1986 that showed a mild resting neck tremor, 
with no change since enlistment.  A record dated in October 
1990 shows that the Veteran complained of a head tremor 
secondary to an injury.

A VA neurological examination dated in May 2006 reveals that 
the Veteran was diagnosed with a benign essential tremor 
affecting mostly the voice.  In the RO's examination request, 
the examiner was asked to opine whether the Veteran had any 
residual disability related to a head injury that was 
sustained while in service.  The Board notes that the Veteran 
reported that he was in a motor vehicle accident in 1972.  
However, the examiner was not asked to opine as to whether 
the Veteran's benign essential tremor was otherwise related 
to his military service, including whether any pre-existing 
tremor worsened during military service.  Because the 
Veteran's STRs show repeated complaints of a tremor, the 
Board finds that another VA examination is necessary to 
determine if any currently diagnosed tremor is related to his 
military service, including whether the Veteran had a pre-
existing tremor that was aggravated by military service.

As regards the Veteran's claim for a psychiatric condition, 
the Board notes that the RO has included post-traumatic 
stress disorder in its analysis of this issue.  Service 
connection for PTSD requires:  (1) a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The Veteran has contended that he has PTSD as a result of two 
stressors.  The RO did not seek to verify the Veteran's 
claimed stressors because the Veteran did not provide dates 
of the incidents.  At the Veteran's hearing in October 2008, 
the Veteran provided more specific dates of one of his 
claimed stressors. 

The Board notes that the Veteran was diagnosed with PTSD at a 
VA examination in May 2006.  The Veteran reported that in 
either 1971 or 1972 he was shelled one night and hit by a 
piece of shrapnel in the back.  He also reported being in a 
motor vehicle accident while leaving from Da Nang in 1972.  
The Veteran's PTSD was opined to be associated with trauma in 
Vietnam.

A review of the Veteran's claims file reflects that the 
Veteran provided sufficient information to attempt 
verification of one of his stressors.  In a stressor 
statement dated in February 2007 and during his hearing in 
October 2008, the Veteran elaborated on his stressors.  For 
both of his stressors, the Veteran identified his unit 
assignment as being 146th AVN (RR), Army Security Agency.  
The Veteran claimed that his convoy was attacked while on the 
way to Da Nang.  At his hearing, the Veteran did not specify 
what month that occurred, but the Board notes that in his 
stressor statement he reported March 1971, although according 
to personnel records, the Veteran was not deployed to Vietnam 
until October 1971.  The Veteran's other claimed stressor was 
a mortar attack at Phu Bai that occurred around February or 
March 1972.  The Board notes that service department records 
indicate that the Veteran was not assigned to 146th AVN until 
June 1972, after the claimed stressors occurred.  Prior to 
June 1972, the Veteran was assigned to 138th AVN.  Despite 
the discrepancy in unit assignments during the time when the 
stressors reportedly occurred, the Veteran has provided a 60-
day period of when his claimed stressor of being subjected to 
a mortar attack occurred.  

The Board thus finds that the Veteran has provided sufficient 
information for the agency of original jurisdiction (AOJ) to 
request that the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Unit Records Research (CURR)) 
undertake research to verify the occurrence being subjected 
to a mortar attack in February or March 1972.  Therefore, the 
AOJ should prepare a report detailing the stressor identified 
in the Veteran's claims file and contact the JSRRC, and any 
other appropriate source(s), for verification of the claimed 
stressors.  

Additionally, the AOJ should request the veteran to provide 
the month(s) and year that the convoy from Da Nang occurred.  
(Because the claimed stressors occurred over 30 years ago, 
the Board wonders that if instead of reporting the convoy as 
occurring in 1971, the Veteran actually meant 1972.)  The 
Veteran should therefore be asked to clarify when the convoy 
occurred.  The Veteran should also be asked to provide more 
information about the car accident that he reported to the 
May 2006 examiner as a stressor.  If the veteran provides the 
month(s) and year that the convoy occurred, or more 
information about a car accident leaving from Da Nang, those 
stressors should be included in the report detailing the 
Veteran's stressors for verification by the JSRRC.

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (i.e., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

In light of the Veteran's current contentions and the 
assessments discussed above, the Board finds it necessary to 
secure another examination to ascertain whether the Veteran 
in fact has PTSD related to an in-service stressor.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  Since the 
diagnosis of PTSD in May 2006 by the VA examiner was not 
based on any verified military trauma, the Board will 
therefore remand to afford the Veteran a VA examination in 
order to obtain a current diagnosis based on both examination 
and a thorough review of his claims file.  Specifically, the 
Veteran should be afforded a psychiatric evaluation to 
include particular attention to the PTSD diagnosis assigned 
to him in May 2006.  In the report, the examiner should 
address the relationship between any diagnosed PTSD and the 
Veteran's claimed in-service stressors.

Turning to the Veteran's claims for higher initial ratings, 
review of the record discloses that the AOJ has not fulfilled 
its obligation to assist the Veteran.  Specifically, the 
Board notes that in December 2006, the Veteran stated that he 
had seen a private podiatrist recently.  However, the Board 
notes that the only private medical record in the file is 
dated in January 2007, after the Veteran reported being seen 
by a private podiatrist.  The Board is unsure whether the 
January 2007 medical record is from the same podiatrist the 
Veteran mentioned in December 2006, or if the Veteran saw 
more than one private podiatrist.  There is no indication 
that the AOJ made any attempt to identify or obtain records 
from any private podiatrist.  Because any records held by the 
Veteran's private podiatrist could have a direct bearing on 
the increased rating issues on appeal, the Board must remand 
in order to identify and obtain those medical records.

Additionally, the Board notes that the January 2007 medical 
record noted that the Veteran had a slight decrease in the 
arch height of both feet, heloma molles in the fourth 
innerspace of each foot, and onychonycosis in some of the 
digits.  At the Veteran's VA examination dated in September 
2005, none of the abnormalities noted in January 2007 was 
reported.  Therefore, it appears that the Veteran's 
disability might have changed since the last VA examination 
in September 2005.  The Board finds that a new VA examination 
would be beneficial in determining the Veteran's current 
level of disability attributable to the residuals of right 
and left fifth toe arthroplasties.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The Veteran should be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The AOJ should 
request that the Veteran provide the 
month(s) and year the convoy from Da Nang 
occurred, as well as any information about 
a car accident that might have occurred 
when leaving Da Nang.  The AOJ should also 
inform the Veteran that he can submit 
buddy statements to help corroborate his 
claimed stressors.  The letter should also 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claim.  The 
records sought should include any medical 
records generated by the private 
podiatrist the Veteran mentioned in 
December 2006.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him of this and ask him to 
provide a copy of additional medical 
records he may have obtained on his own 
that have not been secured previously.  

2.  Following any additional responses 
received from the Veteran, a letter should 
be prepared asking JSRRC to provide any 
available information that might 
corroborate the Veteran's alleged in-
service stressors.  JSRRC should be 
provided with a description of the alleged 
stressors identified by the Veteran (as 
noted in the Veteran's February 2007 
statement, as well as his October 2008 
hearing testimony), as well as copies of 
any relevant documents and/or any 
statements made by the Veteran or any 
information contained therein.  The 
Veteran's unit(s) of assignment should be 
specified for the months during which the 
stressors allegedly occurred.  Any 
additional action suggested by JSRRC 
should be accomplished.

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the Veteran should be 
scheduled for a VA psychiatric examination 
with the same examiner who conducted the 
May 2006 examination.  (If the examiner is 
no longer available, the AOJ should 
arrange for a new examination of the 
Veteran by another examiner with 
appropriate expertise.)  

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
thereafter review the Veteran's claims 
file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any 
diagnosis of PTSD and should comment upon 
the link between the current 
symptomatology and the Veteran's reported 
in-service stressor(s).  A complete 
rationale should be provided for all 
opinions expressed.

The AOJ should also schedule the Veteran for 
a neurological examination with the same 
examiner who conducted the May 2006 
examination.  (If the examiner is no longer 
available, the AOJ should arrange for a new 
examination of the Veteran by another 
examiner with appropriate expertise.)  The 
examiner must offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's tremor is 
related to his military service, including 
whether any pre-existing tremor chronically 
worsened beyond natural progression during 
his military service.

The AOJ should also schedule the Veteran 
for a podiatry examination.  The examiner 
should review the entire record, paying 
special attention to the January 2007 
private medical record, examine the 
Veteran, and provide findings necessary to 
apply pertinent rating criteria.  The 
examiner should opine as to the severity 
of the Veteran's residuals of right and 
left fifth toe arthroplasties.  Each 
residual of an arthroplasty should be 
specifically identified.  Specifically, 
for each foot, the examiner should opine 
as to whether the Veteran's residual 
disability is "moderate," "moderately 
severe," or "severe."  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
the examinations.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination reports 
comply with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

